Citation Nr: 1203184	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-39 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 4, 2009, and an evaluation in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from January to May 1973 and from November 1990 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Indianapolis, Indiana Regional Office (RO).


FINDINGS OF FACT

1.  Prior to September 4, 2009, the Veteran's bilateral hearing loss did not exceed Level II in the right ear and did not exceed Level II in the left ear.  

2.  From September 4, 2009, the Veteran's bilateral hearing loss did not exceed Level V in the right ear and did not exceed Level V in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss prior to September 4, 2009, and an evaluation in excess of 20 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for hearing loss was granted in a rating decision dated March 2008.  The RO evaluated the Veteran's hearing loss as non-compensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective December 28, 2004.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the evaluation for hearing loss to 20 percent, effective September 4, 2009.  See October 2009 rating decision.   

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed. 

All of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained, reviewed, and associated with the claims file.  The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's hearing loss disability in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. 

Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. 

Factual Background and Analysis

The Veteran contends that his hearing loss is worse than initially rated and that he is entitled to a higher disability evaluation.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected hearing loss such that staged ratings are applicable beyond that which was already assigned by the RO.

Disability evaluation for hearing impairment is derived from the mechanical application of the Rating Schedule to the numeric designations assigned after 

audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2011).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table 

VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

VA treatment records generated during the appeal period reflect continued treatment for the Veteran's bilateral hearing loss, including the use and maintenance of hearing aids.  Also included in the claims file are audiometric test results for the period June 2004 to August 2006.  These examinations were not conducted for VA compensation purposes.  Instead, they were administered for diagnostic or screening purposes, or with the intent to calibrate the Veteran's hearing aids.  Importantly, these examinations cannot be used for rating purposes because they do not comport with the requirements of 38 C.F.R. § 4.85.  

The claims file also includes an article which discussed the types, degrees, and configurations of hearing loss.  In this regard, the Veteran's diagnosis of hearing loss in not in dispute.  However, the article provided no specific information about the severity of the Veteran's hearing loss.  Therefore, this article is not relevant to the issue on appeal.

The Veteran's mother-in-law submitted statements in February 2005 and April 2007, in which she attributed the Veteran's hearing loss to his period of active 

service.  She also indicated that the Veteran was prescribed hearing aids.  Lay statements from the Veteran's service buddies also attributed the Veteran's hearing loss to his period of active service.  

Social Security Administration records associated with the claims file revealed that the Veteran was awarded disability compensation benefits for a back disability and an affective disorder.    

VA administered an audiology examination in June 2007.  The Veteran reported difficulty hearing in all situations if he was not wearing his hearing aids.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
50
45
35
LEFT
35
35
45
55

The average puretone hearing loss at that time was 46 decibels in the right ear and 43 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 84 percent in the right ear and 84 percent in the left ear.  According to the examiner, the results of the audiometric testing showed moderate sloping to moderately severe rising to moderate to mild mixed hearing loss in the right ear.  The left ear test results indicated a mild sloping to a moderate to a moderately severe mixed hearing loss.  These results correspond to Level II in the right ear and to Level II in the left ear pursuant to Table VI.  An exceptional pattern of hearing impairment is not shown in either ear and the level of impairment based on the puretone averages corresponds to a non-compensable disability rating.  

In a July 2007 addendum, the audiologist noted that the Veteran's "conductive losses" remained unchanged over the past year.  The audiologist also expressed the opinion that the Veteran's hearing loss and tinnitus were likely due to his history of noise exposure in the military.  

The Veteran testified before the RO in August 2009.  In particular, the Veteran indicated that he experienced difficulty with his daily routines as a result of his hearing loss disability.  He reported problems with hearing conversational speech, occasional problems with speaking on the telephone, and frustration in interacting with others.  The Veteran also had regular adjustments to his hearing aids and expressed the opinion that his hearing loss disability was worse since the last VA examination.

The Veteran was afforded another VA audiology examination in September 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
60
65
60
LEFT
45
45
60
65

The average puretone hearing loss at that time was 63 decibels in the right ear and 54 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 88 percent in the right ear and 68 percent in the left ear.  According to the examiner, the results of the audiometric testing showed moderately severe mixed hearing loss in the right ear.  The left ear test results indicated moderate to a moderately severe mixed hearing loss.  These results correspond to Level III in the right ear and to Level V in the left ear pursuant to Table VI.  An exceptional pattern of hearing impairment is shown in the right ear under 38 C.F.R. § 4.86(a), and using Table VIa, the level of impairment based on the puretone average in the right ear is to Level V.  An exceptional pattern of hearing impairment is not shown in the left ear.  Using the higher Roman numeral designation for the right ear as stipulated by 38 C.F.R. § 4.86(a), the level of impairment based on the puretone averages corresponds to a 20 percent disability rating. 
        
The preponderance of the evidence is against an initial compensable evaluation prior to September 4, 2009, and an evaluation in excess of 20 percent thereafter.  Prior to September 4, 2009, the average puretone thresholds for the right ear, at its 

worst, as was discussed above, correspond to Level II, and the scores for the left ear correspond to Level II.  The intersection point for these levels under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a non-compensable disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown with respect to either ear.  See Lendenmann, 3 Vet. App. at 349.

From September 4, 2009, the average puretone thresholds for the right ear, at its worst, as was discussed above, correspond to Level V under 38 C.F.R. § 4.86, and the scores for the left ear correspond to Level V.  The intersection point for these levels under Table VIa shows that the bilateral hearing loss does not exceed the levels contemplated for a 20 percent disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown in the left ear.  See Lendenmann, 3 Vet. App. at 349.   

The September 2009 VA audiologist noted that the Veteran's hearing loss disability resulted in significant effects in the performance of his job.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (indicating that the requirement that an examiner consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted).  Although no effects were noted on the Veteran's usual daily activities as a result of his hearing loss disability, prior VA examination reports, lay statements, and hearing testimony reflect the Veteran's difficulty with conversational speech, especially in the absence of his hearing aids.  Moreover, the Veteran has not alleged, nor does the record reflect, that the September 2009 VA audiology examination is inadequate or that the Veteran was prejudiced by any deficiency in the examination.  Martinak, 21 Vet. App. at 455-56. 

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity 

caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected hearing loss disability is evaluated as non-compensably disabling prior to September 4, 2009, and 20 percent disabling thereafter.  The criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.85, Diagnostic Code 6100. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected hearing loss disability are congruent with the disability picture represented by the staged disability ratings assigned.  A rating in excess of the currently assigned disability ratings is provided for certain manifestations of hearing loss, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a non-compensable disability rating prior to September 4, 2009, and a 20 percent rating thereafter more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no 

referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's service-connected hearing loss disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has remained employed at a waste water treatment plant during the appeal period.  Therefore, a claim of TDIU is not reasonably raised by the evidence of record.

In summary, an initial compensable evaluation for a hearing loss disability is not warranted prior to September 4, 2009, and an evaluation in excess of 20 percent is not warranted thereafter.  While there have been fluctuations in the manifestations of the Veteran's hearing loss disability, there is no additional distinct period of time at which time a greater or lesser evaluation is warranted beyond that which was already assigned by the RO.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations). 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claims for an initial compensable rating for hearing loss prior to September 4, 2009, and an evaluation in excess of 20 percent thereafter, the doctrine is not applicable in this case.

ORDER

An initial compensable evaluation for bilateral hearing loss prior to September 4, 2009, and an evaluation in excess of 20 percent thereafter, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


